

Exhibit 10.5


AMENDMENT TO GUARANTY


AMENDMENT TO GUARANTY, dated as of May 7, 2020 (this “Amendment”), by and
between CREDIT RE OPERATING COMPANY, LLC, a Delaware limited liability company
(“Guarantor”), and GOLDMAN SACHS BANK USA, a New York State member bank
(“Purchaser”). Capitalized terms used but not otherwise defined herein shall
have the meanings given to them in the Repurchase Agreement (as hereinafter
defined).


RECITALS


WHEREAS, CLNC Credit 6, LLC, a Delaware limited liability company (“Seller”) and
Purchaser are parties to that certain Master Repurchase Agreement, dated as of
June 19, 2018 (as amended, modified and/or restated, the “Repurchase
Agreement”), between Seller and Purchaser;


WHEREAS, Guarantor guaranteed the obligations of Seller under the Repurchase
Agreement and the other Transaction Documents pursuant to that certain Guaranty,
dated as of June 19, 2018 (as amended, modified and/or restated, the
“Guaranty”), from Guarantor to Purchaser; and


WHEREAS, Guarantor and Purchaser wish to amend and modify the Guaranty upon the
terms and conditions hereinafter set forth.


NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor and Purchaser hereby agree that the Guaranty shall be amended and
modified as follows:


1.Amendment of Guaranty. Guarantor and Purchaser hereby agree that the Guaranty
shall be amended and modified with retroactive effect as follows:
(a)Article V(k)(A) of the Guaranty is hereby deleted in its entirety and
replaced with the following:
(A) Guarantor shall, at all times from and after January 1, 2020 until the
Guaranteed Obligations (other than Repurchase Obligations (including contingent
reimbursement obligations and indemnity obligations), which by their express
terms survive termination of the Transaction Documents) have been paid in full,
satisfy the following financial covenants, as determined quarterly on a
consolidated basis in accordance with GAAP, consistently applied:
(i)Minimum Liquidity. Liquidity at any time shall not be less than the lower of
(i) Fifty Million Dollars ($50,000,000.00) and (ii) the greater of (A) Ten
Million Dollars ($10,000,000.00) and (B) five percent (5%) of Guarantor’s
Recourse Indebtedness;
(ii)    Minimum Tangible Net Worth. Consolidated Tangible Net Worth at any time
shall not be less than the sum of (i) $1,500,000,000, plus (ii) seventy-five
percent (75%) of the net cash proceeds thereafter received by the Guarantor (x)
from any offering by the Guarantor of its common equity and (y) from any
offering by the Sponsor of its common equity




--------------------------------------------------------------------------------




to the extent such net cash proceeds are contributed to the Guarantor, excluding
any such net cash proceeds that are contributed to the Guarantor within ninety
(90) days of receipt of such net cash proceeds and applied to purchase, redeem
or otherwise acquire Capital Stock issued by the Guarantor (or any direct or
indirect parent thereof);
(iii)    Maximum Consolidated Leverage Ratio. The Consolidated Leverage Ratio at
any time may not exceed 0.75 to 1.00; and
(iv)    Minimum Interest Coverage Ratio. As of any date of determination, the
ratio of (i) Consolidated EBITDA for the period of twelve (12) consecutive
months ended on such date (if such date is the last day of a fiscal quarter) or
the fiscal quarter most recently ended prior to such date (if such date is not
the last day of a fiscal quarter) to (ii) Consolidated Interest Expense for such
period shall not be less than 1.4 to 1.
2.    Amendment of Transaction Documents. From and after the date hereof, all
references in the Repurchase Agreement and the other Transaction Documents to
the Guaranty shall be deemed to refer to the Guaranty as amended and modified by
this Amendment and as same may be further amended, modified and/or restated.
3.    Reaffirmation of Representations and Warranties. Guarantor hereby
represents and warrants to Purchaser that, as of the date hereof, (i) it is duly
authorized to execute and deliver this Amendment and to perform its obligations
under this Amendment, and has taken all necessary action to authorize such
execution, delivery and performance, and each person signing this Amendment on
its behalf is duly authorized to do so on its behalf, (ii) this Amendment has
been duly executed and delivered by it for good and valuable consideration, and
constitutes its legal, valid and binding obligation enforceable against it in
accordance with its terms subject to bankruptcy, insolvency, and other
limitations on creditors’ rights generally and to equitable principles, (iii)
neither the execution and delivery of this Amendment, nor the consummation by it
of the transactions contemplated by this Amendment, nor compliance by it with
the terms, conditions and provisions of this Amendment will conflict with or
result in a breach of any of the terms, conditions or provisions of (A) its
organizational documents, (B) any agreement by which it is bound or to which any
of its assets are subject or constitute a default thereunder, or result
thereunder in the creation or imposition of any lien upon any of its assets,
other than pursuant to this Amendment, (C) any judgment or order, writ,
injunction, decree or demand of any court applicable to it, or (D) any
applicable Requirement of Law, in the case of clauses (B)-(D) above, to the
extent that such conflict or breach is reasonably likely to result in a Material
Adverse Effect, (iv) no Default or Event of Default has occurred and is
continuing, (v) except as disclosed in writing to Purchaser on or before the
date hereof, Seller has no knowledge of any change, occurrence, or development
exists that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect and (vi) no consent, approval or other action of,
or filing by, it with any Governmental Authority or any other Person is required
to authorize, or is otherwise required in connection with, the execution,
delivery and performance of this Amendment (other than consents, approvals and
filings required by it as a result of being a publicly traded company or that
have been obtained or made, as applicable). Guarantor hereby represents and
warrants to Purchaser that all of the representations and warranties set forth
in Article IV of the Guaranty remain true and correct as of the date hereof.


2





--------------------------------------------------------------------------------




4.    Counterparts. This Amendment may be executed by each of the parties hereto
in any number of separate counterparts, each of which shall be an original and
all of which taken together shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment in
Portable Document Format (PDF) or by facsimile transmission shall be effective
as delivery of a manually executed original counterpart thereof.
5.    GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT
REGARD TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN
SECTION 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).
6.    Expenses. Seller hereby acknowledges and agrees that Seller shall be
responsible for and pay all reasonable out-of-pocket costs and expenses of
Purchaser in connection with documenting and consummating the modifications
contemplated by this Amendment, including, but not limited to, the reasonable
fees and expenses of Purchaser’s external legal counsel.
7.    Reaffirmation of Guaranty. Guarantor acknowledges and agrees that, except
as modified hereby, the Guaranty remains unmodified and in full force and effect
and enforceable in accordance with its terms.
8.    Repurchase Agreement, Guaranty and Transaction Documents in Full Force and
Effect. Except as expressly amended hereby, Seller and Guarantor acknowledge and
agree that all of the terms, covenants, conditions and obligations, contingent
or otherwise, of the Repurchase Agreement, Guaranty and the other Transaction
Documents remain unmodified and in full force and effect and are hereby
ratified, affirmed and confirmed in all respects. Guarantor hereby agrees and
acknowledges that the ratifications, affirmations, confirmations and
acknowledgements in the prior sentence are not conditions to the continued
effectiveness of the Guaranty. Guarantor agrees that neither such ratification,
reaffirmation and confirmation, nor Purchaser’s solicitation of such
ratification, reaffirmation and confirmation, constitutes a course of dealing
giving rise to any obligation or condition requiring a similar or any other
ratification or reaffirmation from Guarantor with respect to any subsequent
modifications to the Repurchase Agreement or any other Transaction Document.
9.    Severability. Each provision of this Amendment shall be considered
severable and if for any reason any provision of this Amendment is determined by
a court of competent jurisdiction to be invalid, unenforceable or illegal and
contrary to existing applicable law or future applicable law, such invalidity,
unenforceability or illegality shall not impair the operation of or affect those
provisions of this Amendment that are valid. In that case, this Amendment shall
be construed so as to limit any term or provision so as to make it enforceable
or valid within the requirements of any applicable law, and in the event such
term or provision cannot be so limited, this Amendment shall be construed to
omit such invalid, unenforceable or illegal provisions.


[NO FURTHER TEXT ON THIS PAGE]


3





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.


 
GUARANTOR:


CREDIT RE OPERATING COMPANY, LLC 




By: /s/ David A. Palamé 
Name: David A. Palamé
Title: Vice President
 
 
 
 
 
 
 
PURCHASER:
 
GOLDMAN SACHS BANK USA
 




By: /s/ Jeffrey Dawkins
 
      Name: Jeffrey Dawkins
      Title: Authorized Person










--------------------------------------------------------------------------------










ACKNOWLEDGED AND AGREED
AS OF THE DATE FIRST SET FORTH ABOVE:




SELLER:


CLNC CREDIT 6, LLC,  
 a Delaware limited liability company




By: /s/ David A. Palamé 
Name: David A. Palamé
Title: Vice President
  










